Citation Nr: 0301054	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  02-01 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision by the 
Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whose Committee on 
Waivers and Compromises denied the veteran's request for 
waiver of overpayment of VA pension in the amount of 
$10,496.00.


REMAND

In his VA Form 1-9 Substantive Appeal which was timely 
filed in March 2002, the veteran indicated that he desired 
a hearing at the RO to present oral testimony in support 
of his appeal before a Member of the Board of Veterans' 
Appeals.  To ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for 
the desired hearing before a traveling 
Member of the Board of Veterans' 
Appeals.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).

